DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not show a size- selectable sheet of material comprising the first layer and the second layer, wherein the size-selectable sheet comprises one or more perforated lines such that a width of the strap is variable by tearing the size-selectable sheet along the one or more perforated lines.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “the user” and a human is non-statutory subject matter. This rejection may be overcome by amending the recitation to a proper functional recitation, e.g., --wherein the strap [[extends]] is adapted to extend about a gown worn by the user at a position at or near the glove.—
Claim 14 recites “the user’s forearm” which is non-statutory subject matter.
Claims 2-15 are rejected for depending from rejected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 15 are indefinite because it is not clear if the gown and glove are part of the claimed invention or not. The preambles are drawn to a strap but the last two lines of claim 1 structurally recite the gown and glove and claims 14 and 15 structurally recite the gown. Based on the disclosure, Examiner believes the gown and glove are not intended to be positive structural recitations, but functional recitations. If so, Examiner suggests an amendment such as the following:
--wherein the strap [[extends]] is adapted to extend about a gown worn by the user at a position at or near the glove.—
Claim 15 is rendered indefinite because it is unclear if claim 15 depends from one of or more than one of claims 1-13, as the preamble “The strap of any of claims 1 through 13” is not clear.
Claim 16 discloses a first material and an interface between the first material and a second material, which appear to be broader recitations of the gown and glove. Based on the disclosure, Examiner believes the gown and glove are not intended to be positive structural recitations, but functional recitations. Therefore, claims 16-18 are rendered indefinite because they are inconsistent with the disclosure and it is not clear if the first and second materials are structural or functional recitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitts (US 20070049894 A1).

As to claim 1, Fitts discloses a strap (strap device 54) for preventing fluid from entering a glove worn by a user (capable of preventing), the strap comprising:
a first layer comprising an elastic material (upper layer 12; para. 0079-0080 discloses elastic material); and
a second layer comprising a superabsorbent material (functional element 20; para. 0032 discloses, “A functional element 20 is stored in the space 16 between the upper material layer 12 and lower material layer 14. The functional element 20 becomes activated or otherwise operational upon being exposed through the upper material layer 12 in use of the article 10. Prior to use, the functional element 20 is essentially sealed within the space 16 between the material layers 12, 14;” para. 0013 discloses, “the functional element may be an absorbent structure, such as an absorbent web, that absorbs liquid through the upper material layer in use of the article.”),
wherein the strap extends about a gown worn by the user at a position at or near the glove (as best understood, capable of extending and intended to extend, as shown in fig 8).  

As to claim 2, Fitts discloses the strap of claim 1, further comprising: a third layer comprising the elastic material (lower layer 14; para. 0079-0080 discloses elastic material), wherein the second layer is disposed between the first layer and the third layer (para. 0032 discloses, “A functional element 20 is stored in the space 16 between the upper material layer 12 and lower material layer 14. The functional element 20 becomes activated or otherwise operational upon being exposed through the upper material layer 12 in use of the article 10. Prior to use, the functional element 20 is essentially sealed within the space 16 between the material layers 12, 14.”).

As to claim 7, Fitts discloses the strap of claim 1, further comprising:  a tab disposed at a first end of the strap (at 40).  

As to claim 8, Fitts discloses the strap of claim 7, wherein the tab comprises hooks (40) for attaching the strap to the gown.  

As to claim 12, Fitts discloses the strap of claim 1, further comprising: a third layer comprising a nonwoven material (lower layer 14, para. 0054 discloses “nonwoven fabric”), wherein the second layer is disposed between the first layer and the third layer (para. 0032 discloses, “A functional element 20 is stored in the space 16 between the upper material layer 12 and lower material layer 14. The functional element 20 becomes activated or otherwise operational upon being exposed through the upper material layer 12 in use of the article 10. Prior to use, the functional element 20 is essentially sealed within the space 16 between the material layers 12, 14.”).  

As to claim 14, Fitts discloses the strap of claim 1, wherein the strap extends about the gown at the user's forearm, at a position above a cuff of the glove (as best understood, capable of extending and intending to extend, as shown in fig 8).  

As to claim 15, Fitts discloses the strap of any of claims 1 through 13, wherein the strap extends about the gown at a position where the glove overlaps with the gown such that the strap extends about both the gown and the glove (as best understood, capable of extending and intending to extend, as shown in fig 8).  

As to claim 16, Fitts discloses a strap (strap device 54) for preventing fluid from entering an interface (capable of preventing), the strap comprising:
a first layer comprising an elastic material (upper layer 12; para. 0079-0080 discloses elastic material); and
a second layer comprising a superabsorbent material (functional element 20; para. 0032 discloses, “A functional element 20 is stored in the space 16 between the upper material layer 12 and lower material layer 14. The functional element 20 becomes activated or otherwise operational upon being exposed through the upper material layer 12 in use of the article 10. Prior to use, the functional element 20 is essentially sealed within the space 16 between the material layers 12, 14;” para. 0013 discloses, “the functional element may be an absorbent structure, such as an absorbent web, that absorbs liquid through the upper material layer in use of the article.”),
wherein the strap extends about a first material at a position at or near an interface between the first material and a second material (as best understood, see fig 8).  

As to claim 17, Fitts discloses the strap of claim 16, further comprising: a tab disposed at a first end of the strap (at 40), wherein the tab comprises hooks for attaching the strap to the first material (40).  

As to claim 18, Fitts discloses the strap of claim 16, further comprising: a third layer comprising a nonwoven material (lower layer 14, para. 0054 discloses “nonwoven fabric”), wherein the second layer is disposed between the first layer and the third layer (para. 0032 discloses, “A functional element 20 is stored in the space 16 between the upper material layer 12 and lower material layer 14. The functional element 20 becomes activated or otherwise operational upon being exposed through the upper material layer 12 in use of the article 10. Prior to use, the functional element 20 is essentially sealed within the space 16 between the material layers 12, 14.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 9-11, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitts (US 20070049894 A1).

As to claim 3, Fitts does not expressly disclose the strap of claim 1, wherein the elastic material comprises elastic filaments, and wherein the first layer further comprises a nonwoven material facing for the elastic filaments.
Fitts does disclose filaments (para. 0055) and nonwoven materials (para. 0054), so the claimed material is within the scope of the reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the claimed material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 4, Fitts does not expressly disclose the strap of claim 1, wherein the elastic material comprises an elastic film, and wherein the first layer further comprises a nonwoven material facing for the elastic film.
Fitts does disclose film (at least paras. 0035, 0038, 0070) and nonwoven materials (para. 0054), so the claimed material is within the scope of the reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the claimed material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 5, Fitts does not expressly disclose the strap of claim 1, wherein the superabsorbent material comprises a carded web comprising superabsorbent polymer fibers.
Fitts does disclose superabsorbent material (para. 0067) and carded webs (at least paras. 0055 and 0078, so the claimed material is within the scope of the reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the claimed material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 6, Fitts does not expressly disclose the strap of claim 1, wherein the superabsorbent material comprises a superabsorbent polymer powder.
Fitts does disclose superabsorbent material (para. 0067), so the claimed material is within the scope of the reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the claimed material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 9, Fitts does not expressly disclose the strap of claim 1, wherein the second layer further comprises a blood coagulating chemistry.
Fitts does disclose using strap 54 as a bandage or for wound care, and one of ordinary skill would recognizing that providing a wound care strap that may be used with a bloody wound would benefit from blood coagulating chemistry, for example, in the form of an absorbable hemostat.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide blood coagulating chemistry, for example, in the form of an absorbable hemostat, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 10, Fitts as modified discloses the strap of claim 9, wherein an absorbable hemostat comprises the blood coagulating chemistry (see the rejection of claim 9 above).  

As to claim 11, Fitts as modified does not disclose the strap of claim 1, wherein an absorbable hemostat is applied as a coating to at least one of the first layer and the second layer.
Fitts does disclose using strap 54 as a bandage or for wound care, and one of ordinary skill would recognizing that providing a wound care strap that may be used with a bloody wound would benefit from a coating of an absorbable hemostat.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a coating of an absorbable hemostat, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 13, Fitts does not expressly disclose the strap of claim 12, wherein the superabsorbent material comprises a carded web comprising superabsorbent polymer fibers and cellulose fiber, and wherein the elastic material comprises elastic filaments.
Fitts does disclose filaments (para. 0055), superabsorbent material (para. 0067), cellulose fibers (para. 0067), polymer fibers (para. 0055 and 0056), and carded webs (at least paras. 0055 and 0078), so the claimed material is within the scope of the reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the claimed material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 20, Fitts discloses a strap (strap device 54) for preventing fluid from entering a glove worn by a user (capable of preventing), the strap comprising: an absorptive facing (20); and an elastic laminate (12 and/ or 14), elastic laminate form a stretchable material having absorptive properties (para. 0082-0084) but does not disclose the absorptive facing comprises a carded web containing superabsorbent fibers, and  wherein the absorptive facing.
Fitts does disclose superabsorbent material (para. 0067), carded webs (at least paras. 0055 and 0078), so the claimed material is within the scope of the reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the claimed material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732